Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event January 21, 2011 Reported): Online Resources Corporation (Exact name of registrant as specified in its charter) Delaware 0-26123 52-1623052 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 4795 Meadow Wood Lane, Chantilly, Virginia 20151 (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code: 703-653-3100 Not Applicable Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure. On January 21, 2011, Online Resources Corporation issued a press release announcing that it was evaluating unsolicited expressions of interest in potential business combinations that it has received from third parties against its long-term strategic growth plan. A copy of the press release is furnished as Exhibit 99.1 to this Current Report on Form 8 K. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Online Resources Corporation January 21, 2011 By: /s/ Catherine A. Graham Name: Catherine A. Graham Title: Executive Vice President, Chief Financial Officer Exhibit Index Exhibit No. Description Press Release dated January 21, 2011
